By the Court,

Sutherland, J.
The defendant purchased lime of the plaintiffs, assuming to be the agent of one Tlios. K. Mosher. The plaintiffs on his representation charged the lime to Mosher, but on his denying the agency of the defendant, plaintiffs communicated the lact to defendant, and he promised to pay for the lime. Defendant was not authorized to purchase the lime on the credit of Mosher.
The defendant is himself liable. Not having authority to bind the person in whose name he assumed to act, he is liable himself as principal. 19 John, 63, 558; 33 Id., 58, 307; 1 Cow., 536; 7 Cow., 454.
Judgment for plaintiffs.